UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6800


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ALBERT RANDOLPH, a/k/a Spo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:01-cr-00304-JRS-11)


Submitted:   August 28, 2012             Decided:   September 11, 2012


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Randolph, Appellant Pro Se. Peter Sinclair Duffey,
Robert E. Trono, Assistant United States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Albert    Randolph        appeals      the   district     court’s     order

denying      his    motion     for   a     sentence    reduction       under    18   U.S.C.

§ 3582       (2006).       We     have     reviewed     the    record     and    find    no

reversible error.            Accordingly, we affirm for the reasons stated

by     the    district       court.         United     States     v.     Randolph,      No.

3:01-cr-00304-JRS-11 (E.D. Va. Apr. 13, 2012).                         We dispense with

oral    argument        because      the    facts     and   legal      contentions      are

adequately         presented    in    the     materials       before    the     court   and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2